     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 1 of 27




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

SHAWN TEMPLE,

      Plaintiff,

v.                                              CASE NO. 3:19cv2989-MCR-HTC


CITY OF CRESTVIEW,

     Defendant.
_________________________________/

                                        ORDER
       Plaintiff Shawn Temple filed suit against his former employer, Defendant City

of Crestview (“City”), alleging he was terminated from the Crestview Police

Department in retaliation for disclosing and reporting misconduct and

discrimination, in violation of Florida’s Whistle-blower’s Act, Fla. Stat. § 112.3187;

Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §

2000e-3(a); and the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760.10(7). 1 The

City moves for summary judgment, ECF No. 30. On careful review, the Court finds

that the motion is due to be denied.




       1
         Temple brought suit in state court, and the City removed the case based on federal
question jurisdiction. See 28 U.S.C. § 1331.
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 2 of 27




I.     Background2

       Shawn Temple began his employment as a law enforcement officer with the

Crestview Police Department in 2012.                  He was promoted to the Criminal

Investigation Division after two years, and in December 2017, he received Internal

Affairs training and began working as an investigator in the Professional Standards

Division. The City terminated Temple’s employment on August 28, 2018, based on

an Internal Affairs Investigation (“IA”), sustaining nine violations against him, and

a separate determination that Temple had been untruthful during that investigation.

Temple claims he was terminated in retaliation for disclosing acts of misconduct and

discrimination by two members of the command staff. The relevant events are

described below.

       A.      Oral Report to Mayor Cadle

       On April 23, 2018, Temple met with Mayor David Cadle for 30-40 minutes.

Temple was one of more than 25 officers who met with the Mayor in April 2018 to

discuss Police Department leadership and morale. ECF No. 28-3 at 33. According

to Temple, Chief Taylor told him to meet with the Mayor, saying only that the Mayor



       2
           For the limited purpose of this summary judgment proceeding, the Court views “the
evidence and all reasonable inferences drawn from it in the light most favorable to the nonmoving
party,” which in this case is the Plaintiff. Martin v. Brevard County Pub. Sch., 543 F.3d 1261,
1265 (11th Cir. 2008) (internal marks omitted). The Court is mindful that what are “considered to
be the ‘facts’ at the summary judgment stage may not turn out to be the actual facts if the case goes
to trial.” Cottrell v. Caldwell, 85 F.3d 1480, 1486 (11th Cir. 1996).


                                           Page 2 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 3 of 27




was conducting interviews with department employees, with no other context or

background. Temple said he discussed several issues with the Mayor, including his

perceptions of favoritism in the department. He also took the opportunity to discuss

concerns over complaints he had heard against Deputy Chief Richard Brown and

Commander Andrew Schneider. See ECF Nos. 33-1 at 12-15; 28-12 at 1-2. In

particular, Temple disclosed a report by a former City employee (Heather Watson)

that she was the subject of sexual harassment by Brown and a complaint by Officer

Christina Dawson that she suffered discrimination by Schneider. Temple reported

that Dawson had complained of being treated differently than male officers in that

she was held to a higher standard, denied training, given the oldest patrol cars, and

was constantly being transferred to different shifts.

       According to Mayor Cadle, in April 2018, officers had asked to come see him

privately with concerns about a new work schedule and complaints of being “passed

over.” ECF No. 28-3, at 9-10. Cadle also testified that even before this, he had

become concerned about Chief of Police Tony Taylor’s performance. During his

meetings with officers, Cadle asked them questions about department leadership and

morale.3 See ECF No. 28-3 at 33.


       3
          Cadle testified that Dawson was also one of the officers who came to discuss police
morale. (The record, however, is not clear on the timing of her meeting in relation to Temple’s
meeting with the Mayor). She complained of unfair treatment by Schneider, such as not being
offered training that male officers were given. Cadle said he then went to Schneider, inquired
about the matter, and asked Schneider for a full report stating, “I wanted it in writing.” ECF No.
28-3 at 34-36. On May 6, 2018, Chief Taylor sent Cadle an email about Dawson’s complaints.


                                          Page 3 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 4 of 27




       B.     Speck Pond Meeting and IA Investigation

       On May 8, 2018, a meeting of a small group of Crestview City Police

Department Officers occurred following a K-9 training at Speck Pond, which was

outside the City limits. 4 Present at the meeting were Crestview Police Department

Officers Temple, Dawson, Jay Seals, Nate Marlar, Joshua Ellrick, and a former

employee, Shane Kriser. According to Temple (as discussed further below), he was

unaware of the purpose of the meeting until he arrived and learned that Dawson

intended to discuss a list of approximately 31 complaints she had about conduct

toward her by Commander Schneider and Commander Jamie Grant. ECF No. 33-1

at 23 (Temple Depo.). Commander Schneider had heard about the meeting in

advance and informed the Mayor that it was organized by Dawson and Chief Taylor

and that the purpose was to “dig up dirt” on him (Schneider) and Grant to get them

fired.5 ECF No. 28-4 at 56 (Schneider Depo.). The Mayor then called a command

staff meeting for the same evening to address dysfunction within the Police

Department, with Taylor, Schneider, Brown, and Grant present. 6 Cadel said it was



Cadle said he instructed Taylor to get documents “on every event of every aspect of the complaint
and be as specific as possible.” Id. at 37.
       4
         Speck Pond is a location on Eglin Air Force Base, approximately 18 miles east of
Crestview, Florida.
       5
         Schneider learned this from an officer named Chase Rawles, who had heard it from
another officer named Evan Reynolds. See ECF No. 28-4 at 56 (Schneider Depo.).
       6
        Grant stated by affidavit that there had been dysfunction in the Police Department since
2012 and that Chief Taylor had taken over at that time and fixed many problems. He stated that


                                          Page 4 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 5 of 27




a contentious meeting discussing “dissention in the ranks” and rumors of “secret

meetings” and that Brown asserted Taylor was the cause of the dysfunction. ECF

No. 28-3 at 19-20.

       The following morning, May 9, 2018, Chief Taylor conducted a sworn

interview with Temple about Dawson’s complaints, consistent with the Mayor’s

prior instructions. 7 See generally, ECF No. 28-3 at 37 (stating on May 6, the Mayor

had instructed Taylor to gather information on Dawson’s complaints); supra Note 3.

       Also on May 9, 2018, Schneider sent a memo to Deputy Chief Brown

detailing a telephone call he had received the previous night from Officer Marlar,

who had attended the Speck Pond meeting. According to Schneider’s memo, Marlar

had received a text message saying Chief Taylor had mandated the meeting, that

Marlar had spoken in person with Temple “about the alleged plans for a

clandestine[8] meeting,” and that Marlar “expressed great concern.” Marlar told him

that officers attending had discussed allegations that he (Schneider) had not allowed




in 2017, he began to hear reports of favoritism and retaliation within the department, which created
conflict and low morale problems. See ECF No. 28-17 at 2-3.
       7
          In this interview, Temple detailed his knowledge of occurrences in the department that
Dawson had perceived as a pattern of discrimination, such as Schneider denying her permission to
attend a speed measurement course or to attend general instructor school, and in each instance, a
male officer was allowed to attend instead. ECF No. 28-8, at 2, 7. Mayor Cadle testified, however,
that he did not receive any evidence from Chief Taylor after instructing him to gather information
on Dawson’s complaint, ECF No. 28-3, at 37, and Grant denied seeing this sworn statement until
during discovery for this case, ECF No. 28-17.
       8
           Schneider testified that “clandestine” was his word. ECF No. 28-4 at 69-70.


                                           Page 5 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 6 of 27




Dawson to attend Instructor Techniques Training.9 Schneider also wrote that Marlar

thought the Speck Pond meeting was “shady” and “nothing more than an attempt to

sabotage [Schneider’s] and other officer’s [sic] careers.” ECF No. 28-9 at 3. At the

end of the memo, Schneider included a list of several violations that had possibly

occurred by his subordinate officers who had attended, and his opinion that Chief

Taylor had lied to command staff the previous night by stating he was completely

unaware of the meeting. Brown sent Schneider’s memo to the Mayor. The same

day, Mayor Cadle placed Chief Taylor on administrative leave and appointed

Commander Grant as Interim Chief. The Mayor terminated Taylor’s employment

in June.

       On May 10, new Interim Chief Grant initiated an IA investigation and placed

Temple, Dawson, and Seals, whom he believed to be the “ring leaders” of the secret

meeting at Speck Pond, on administrative leave.10 ECF No. 28-17 at 5. Grant

appointed Administrative Sergeant Mike Leadmon to conduct the investigation.11



       9
          In the memo, Schneider included his explanation for why he had treated Dawson
differently with regard to the training, in part explaining that she was allowed to attend a Field
Training Officer Course. ECF No. 28-9 at 2.
       10
          Mayor Cadle testified that he had no involvement in the decision to place Temple, Seals,
and Dawson on administrative leave and no involvement in the decision to request an IA
investigation of them. ECF No. 28-3 at 28. But he had been informed of the meeting and expressed
concern about the “secret meeting” at the May 8 command staff meeting, and he had placed Chief
Taylor on administrative leave for his role immediately and appointed Grant.
       11
         This was Investigator Leadmon’s first IA investigation. Commander Schneider was his
supervisor immediately before the IA, and Grant supervised the IA.


                                          Page 6 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 7 of 27




Deputy Chief Brown provided Leadmon notice of the names and possible policy

violations. ECF No. 33-10 at 20 (Leadmon Depo.).

       The IA Report, dated August 14, 2018, begins with a background section

stating that a “secret meeting” was held at Speck Pond on May 8, 2018, under the

“false pretense” of a training exercise for the K-9 officers when instead, “the meeting

was held to orchestrate a plan to have Commanders Grant and Schneider terminated

from the Crestview Police Department.”              ECF No. 28-11 at 1.           The report

summarized the interviews conducted, including the following. Temple stated he

attended the meeting at Speck Pond because he received a text message from co-

worker Seals, informing him of a meeting and stating it was “mandatory per Chief

Taylor.”12 ECF No. 28-11 at 9. Others who attended said they too thought Chief

Taylor had mandated the meeting based on that message. Temple said he had spoken

with K-9 Officer Marlar about the meeting the night before and that neither of them

was aware of the purpose of the meeting. When Temple arrived, Dawson handed

him a manilla envelope with a list of approximately “thirty one harassment

allegations committed against her by Commander Staff.” ECF No. 28-10 at 22 (IA

interview transcript). He said he glanced at it but gave it back to her because they

were waiting for Chief Taylor to arrive. Dawson was communicating with Chief



       12
         Seals had sent the message by text or social media. Seals also sent a screen shot of a
map to help them find the location. Not all who received the message attended the meeting.


                                         Page 7 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 8 of 27




Taylor by text, and when she informed the group that Taylor said he had to attend a

meeting with the Mayor and would not be joining them at Speck Pond, they all left.

Temple said there was no real meeting; they sat around “shooting the bull” waiting

for Chief Taylor to show up but he never did, so they left. See ECF Nos. 28-10 at

39 (IA interview transcript); 28-11 at 12 (IA Report). Leadmon asked Temple about

why he had attempted to contact a former City employee by the name of Heather, to

which Temple explained that she had a possible sexual harassment complaint against

Brown. When asked about authorization to be on government property, Temple

advised Leadmon that as former military, he had valid access to Eglin where Speck

Pond is located. Temple stated he was off duty at the time, but he drove a marked

City police vehicle, as did others.

      Seals told Leadmon the meeting took place at Speck Pond because Dawson

wanted to speak to a few trusted officers about some “issues” that she did not feel

comfortable discussing at the department, “due to a possibility of retaliation” and

she told him the meeting was “per Chief Taylor.” ECF No. 28-11 at 12. Seals said

he was not aware of any plan to disrupt the command staff of the police department;

he had understood that “Taylor was coming out to the meeting to obtain statements

from everyone so he could begin an investigation into the issues Officer Dawson

had.” Id. Dawson told Investigator Leadmon that she had been treated unfairly and

discriminated against by Schneider and that “[t]he meeting had nothing to do with



                                      Page 8 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 9 of 27




overthrowing command staff or firing or anybody getting fired, or terminating, or

anything, it had everything to do with personal reasons” of “getting relevant facts

together” before she made a sworn statement for a complaint. Id. at 19.

      Marlar was reported as saying that Dawson showed up with “a list of stuff that

basically we have all heard around here that was totally unfounded,” and they talked

about the K-9 positions and who would be getting a dog. Id. at 2. In his view, “the

meeting was ridiculous” and should not have been “secret” “if there were legitimate

concerns.” Id. Ellrick also attended and stated Dawson had told him there was a K-

9 training scheduled; “she wanted to over some things with everyone there”

afterwards. Id. at 3.

      Rawles had not attended the meeting but said he heard from Reynolds that its

purpose “was essentially to dig up dirt” to “get rid of” Commanders Grant and

Schneider.13 Id. at 6. Sergeant Brian McCallum gave a statement, saying he heard

of the meeting from Ellrick, who had attended. Based on text messages McCallum

saw, he said it appeared that they were trying to have some kind of over-take . . .

some kind of mutiny.” Id. at 5 (explaining that “the text thread ended with something

to the effect of ‘the time is now to act’”). The Report also included Schneider’s

statements that he had heard of the meeting from Rawles in advance and had

received a call from Marlar afterwards. He reported to Leadmon that Marlar told

      13
           Reynolds also did not attend the meeting.


                                           Page 9 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 10 of 27




him Chief Taylor was involved but did not show up and that the meeting was “shady”

and “designed to sabotage people at the agency.” Id. at 6.

       Based on these interviews, Leadmon concluded that the officers had held a

meeting 18 miles outside of the City limits on Eglin Air Force Property without a

permit; that some had used City vehicles to attend while off duty; that Seals had

conducted unauthorized K-9 training outside of City limits and failed to notify his

Commander of the training; and that these officers had “gathered in a secret meeting

to conspire to have members of the command staff terminated for undetermined

reasons.” ECF No. 18-11 at 20. He “sustained” nine violations, listing Distraction

to Others, Violating Laws Relating to the Police Department, Code of Ethics,

Contributing to a Hostile Work Environment, and several numbered policy

violations; the violations applied to Temple, Seals and Dawson. See id. at 21-22;

see also ECF No. 33-17 (Notification of IA Conclusion).

       On August 20, 2018, Temple sent a letter to Deputy Chief Grant to further

explain his actions related to May 8, 2018, and to counter the accusation that he

sought to overthrow and “dig up dirt” on command staff. ECF No. 28-12 at 1.

Temple stated more than once, “It is my belief that I was to attend the meeting as an

internal affairs investigator representative of the Professional Standards Division.”14


       14
         In addition, Temple noted that as an IA investigator, he had been instructed to be willing
to meet potential complainants at a place of their choosing, because they may not feel comfortable
making a complaint at the agency and was paid to “dig up dirt” using City time and City vehicles.


                                          Page 10 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 11 of 27




Id.; see also id. at 4 (“As I stated earlier, I believed I was to attend the meeting as an

internal affairs representative.”). Temple expressed that he had been unfairly

characterized as a “ringleader” of something he was not involved in and complained

that he was “potentially being terminated by a department that instigated an improper

and Gestapoesque internal affairs investigation” in a retaliatory attempt to silence

him and to protect command staff from investigation. ECF No. 28-12 at 5.

       Also in this letter, Temple disclosed that before the Speck Pond meeting, he

had met with the Mayor and discussed his concerns that Deputy Chief Brown was

engaging in sexual harassment, which he said was his primary concern. 15 ECF No.

28-12 at 1. He further stated that about the same time, prior to the Speck Pond

meeting, he had been “alerted to potential non-sexual harassment of Officer Dawson

by Commander Schneider.” ECF No. 28-12 at 2. Temple stated:

       I also believed it was my duty as an IA investigator to attend this
       meeting because about this time, I was learning more about the non-
       sexual harassment alleged by Officer Dawson from Commander
       Schneider. I had not met with her to gather any evidence. She was a
       primary attendee at this meeting, so I was unsure of what information
       she may have about any further harassment or if this meeting was even
       about her or the power struggle between the command staff.




       15
          Temple detailed in the letter that Investigator Rawles had alerted him that “Deputy Chief
Brown was engaging in sexual harassment of Heather Watson,” a former employee. Temple also
stated he had heard about other complaints of sexual harassment against Brown, as well as Brown’s
use of pornography on a work computer. ECF No. 28-12 at 1-2.


                                          Page 11 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 12 of 27




Id. at 3. He concluded by again stating he had attended the meeting “as a

representative of the Professional Standards Division;” not to take action against

command staff. Id. at 5.

       C.      IA Appeal and Termination

       On August 23, 2018, Temple received a Notice of Intent to Terminate his

employment, signed by Deputy Chief Grant, citing only the violations sustained in

the IA report. ECF No. 33-20. Temple appealed the IA findings to Grant, again

arguing his belief that he attended the meeting at the Chief’s request and was

authorized to be on Eglin property. He also stated others had been untruthful during

the investigation. Grant denied the appeal on August 27, and Temple’s employment

was formally terminated as of August 28, 2018. The final termination notice was

based on both the IA violations and Grant’s finding that Temple had been untruthful

during the investigation.16 ECF No. 33-18. Grant explained by affidavit that he

initially intended to demote and suspend Temple without pay, until receiving

Temple’s letter, which he found inconsistent with Temple’s testimony during the IA.

Grant said Temple stated during the investigation that he was unaware of the reason

for the Speck Pond meeting and had attended in an off duty capacity, whereas in his



       16
          Grant signed the formal termination letter. Although Mayor Cadle testified that he was
not involved in the decision to terminate Temple, id. at 9, he also testified that he needed to be
informed of and sign off on every hiring and firing, including Temple’s termination, ECF No. 28-
3 at 45-46.


                                          Page 12 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 13 of 27




August 20 letter, he “repeatedly stated that he had attended the meeting in his official

capacity as an internal affair investigator and claimed it was his job duty to ‘dig up

dirt’ on members of command staff.” ECF No. 28-17 at 7. According to Grant,

Temple would not have been terminated had he not sent the August 20, 2018, letter.17

Id. Dawson also was terminated for untruthfulness during the IA investigation.

Seals was suspended and demoted because, Grant explained, he made no

inconsistent statements. ECF No. 28-17 at 8.

       Temple explained by deposition that his statements were not inconsistent but

explanatory. His August 20 letter had been an attempt to explain what had occurred.

He had not known the purpose of the meeting before he attended, but once he learned

it involved Dawson’s complaints, Temple said he felt he was then present in an

official capacity and should wait to hear her complaints when the Chief was present.

ECF No. 33-1 at 24-25.

       Temple filed suit alleging the City terminated his employment in retaliation

for engaging in protected conduct because (1) he disclosed violations of rules and

regulations to the Mayor, who could remedy the violations (Whistle-blower claim)




       17
          Grant also sent the IA report to the Criminal Justice Standards and Training Commission,
Professional Compliance Section, to initiate a disciplinary proceeding against Temple, but that
case was dismissed on a finding that Temple’s statements were not mutually exclusive and thus
the evidence was insufficient to initiate a disciplinary proceeding. ECF No. 33-21.


                                          Page 13 of 27
      Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 14 of 27




and (2) he opposed discrimination of another based on her gender (claims under Title

VII and the FCRA). 18

II.    Summary Judgment Standard

       Summary judgment is appropriate where the record shows no genuine dispute

of material fact and the moving party is entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact

is “material” if, “under the applicable substantive law, it might affect the outcome

of the case.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259 (11th Cir.

2004). A dispute of material fact is “genuine” if the record, taken as a whole, could

persuade a reasonable jury to return a verdict for the nonmoving party. See id. at

1260; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a

motion for summary judgment, courts view the evidence in the light most favorable

to the nonmoving party, resolving all ambiguities and drawing all justifiable

inferences in favor of that party but eschewing determinations of credibility and the

weighing of evidence, which are functions properly left to a jury. See Frederick v.

Sprint/United Mgm’t Co., 246 F.3d 1305, 1311 (11th Cir. 2001).

       The moving party bears the initial burden of providing the basis for its motion

and identifying materials evidencing an absence of a genuine dispute of material


       18
          As a prerequisite to suit, Temple filed a timely charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human
Relations (“FCHR”) alleging retaliation in his termination.


                                          Page 14 of 27
       Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 15 of 27




fact. See Celotex, 477 U.S. at 323; Rice-Lamar v. City of Ft. Lauderdale, Fla., 232

F.3d 836, 840 (11th Cir. 2000). In response, the nonmoving party must “go beyond

the pleadings” and identify competent record evidence showing the existence of a

genuine dispute of material fact for trial. Celotex, 477 U.S. at 324. This requires

identifying more than “[a] mere scintilla of evidence” in support of the non-moving

party’s claim; “there must be enough of a showing that the jury could reasonably

find for that party.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997)

(citing Anderson, 477 U.S. at 252). The self-serving statement of a litigant can

defeat summary judgment if it is based on personal knowledge and is not conclusory

in nature. See United States v. Stein, 881 F.3d 853, 857 (11th Cir. 2018). Summary

judgment is warranted if the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

III.    Discussion

        Retaliation against an employee for engaging in protected conduct is

prohibited under Florida’s Whistle-blower Act, Fla. Stat. § 112.3187 (Count I) and

also under Title VII, 42 U.S.C. § 2000e-(3)(a) and the FCRA, Fla. Stat. § 760.10(7)

(Counts II and III). The same basic analytical framework applies in each context.

Thus, in a case of circumstantial evidence of retaliation, such as this, the basic




                                     Page 15 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 16 of 27




McDonnell Douglas19 burden-shifting framework applies, requiring a showing that

the plaintiff (1) engaged in a protected activity and (2) suffered an adverse

employment action, (3) and a causal connection exists between the two.20 See Jones

v. United Space Alliance, LLC, 494 F.3d 1306, 1310 (11th Cir. 2007) (“Florida

courts apply Title VII caselaw when they interpret the FCRA”); Rice-Lamar v. City

of Fort Lauderdale, 853 So. 2d 1125, 1131–33 (Fla. 4th DCA 2003) (establishing a

prima facie case of retaliation under Florida’s Public Whistle-blower Act is the same

as under Title VII). If the plaintiff establishes a prima facie case, then the employer

(in both the discrimination context and the whistle-blower context alike) bears the

burden to come forward with a legitimate, non-retaliatory reason for the adverse

employment action. See Addison v. Fla. Dep’t of Corr., 683 F. App’x 770, 775–76

(11th Cir. 2017) (unpublished 21); Sierminski v. Transouth Fin’l Corp., 216 F.3d 945,

950 (11th Cir. 2000). Once the employer’s burden is met, the burden of production

shifts back to the employee to demonstrate that the proffered reason “is merely

pretext for prohibited, retaliatory conduct.” Sierminski, 216 F.3d at 950.



       19
            See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
       20
           At the prima facie stage, the causation requirement is satisfied if the adverse action is
not “wholly unrelated” to the protected activity. See Gogel v. Kia Motors Mfg. of Georgia, Inc.,
967 F.3d 1121, 1134-35 (11th Cir. 2020) (Title VII); Mitchell v. Young, 309 So. 3d 280, 285 n.2
(Fla. 1st DCA 2020) (FCRA).
       21
           While unpublished opinions are not considered binding, they may be considered as
persuasive authority. See 11th Cir. R. 36-2; see also United States v. Futrell, 209 F.3d 1286, 1289
(11th Cir. 2000).


                                          Page 16 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 17 of 27




“Importantly, throughout this entire process, the ultimate burden of persuasion

remains on the employee.” Gogel v. Kia Motors Mfg. of Georgia, Inc., 967 F.3d

1121, 1135 (11th Cir. 2020) (quoting Sims v. MVM, Inc., 704 F.3d 1327, 1333 (11th

Cir. 2013)).

      The City moves for summary judgment on all claims, arguing that Temple

cannot establish the elements of protected conduct and causation necessary to make

out a prima facie case of retaliation,22 and that, even if he could, Temple cannot

demonstrate that the City’s legitimate reason for termination was a pretext for

retaliation. Temple opposes the motion, arguing the existence of material disputes

of fact. On careful review, the Court concludes, for reasons that follow, that

questions of fact preclude summary judgment.

      A.        Protected Conduct

                1.     Whistle-blower Protected Conduct

      Under Florida’s Whistle-blower’s Act, in relevant part, public agencies are

prohibited from retaliating “against any person who discloses information to an

appropriate agency alleging improper use of governmental office, gross waste of

funds, or any other abuse or gross neglect of duty on the part of an agency, public

officer, or employee.” Fla. Stat. § 112.3187(2). To prevail on such a claim, a

plaintiff must show that he “disclosed (1) protected information (2) to a protected

      22
           There is no question that Temple suffered an adverse action because he was terminated.


                                          Page 17 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 18 of 27




recipient (3) in a protected manner.” Wagner v. Lee Cty., 678 F. App’x 913, 922

(11th Cir. 2017). To be protected, the disclosure must include information about:

      (a) Any violation or suspected violation of any federal, state, or local
      law, rule, or regulation committed by an employee or agent of an
      agency or independent contractor which creates and presents a
      substantial and specific danger to the public’s health, safety, or welfare.

      (b) Any act or suspected act of gross mismanagement, malfeasance,
      misfeasance, gross waste of public funds, suspected or actual Medicaid
      fraud or abuse, or gross neglect of duty committed by an employee or
      agent of an agency or independent contractor.

Id. § 112.3187(5). A protected recipient includes a chief executive officer or an

“other appropriate local official.” Id. § 112.3187(6); see also Stanton v. Fla. Dep’t

of Health, 129 So. 3d 1083, 1084 (Fla. 1st DCA 2013) (noting “disclosure” to

supervisor was not sufficient without showing the supervisor “possessed the

necessary authority to investigate”). And the protected manners of making a

disclosure include disclosures made on an employee’s own initiative provided in a

written and signed complaint and disclosures made when “requested to participate

in an investigation, hearing, or other inquiry conducted by any agency or federal

government entity.”23 Fla. Stat. § 112.3187(7). According to the Florida Supreme

Court, “the Act is remedial and should be given a liberal construction.” Irven v.

Dep’t of Health & Rehab. Servs., 790 So. 2d 403, 405 (Fla. 2001) (noting the cause

of action is inclusive and affords broad protections).

      23
           Other circumstances are also listed but are inapplicable here.


                                           Page 18 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 19 of 27




       On April 23, 2018, Temple made oral statements to Mayor Cadle about sexual

harassment complaints against Brown and about Dawson’s complaints of disparate

treatment against Schneider.24 The City argues that these statements were not

protected disclosures because they were not made pursuant to any investigation or

inquiry but during an open door meeting.25 Temple argues there is a jury question

as to whether his statements were made during an inquiry. The Court agrees with

Temple. Despite the City’s characterization of Temple’s meeting with the Mayor as

a voluntary, open door meeting, the record reflects that in April 2018, the Mayor

was meeting with many officers and questioning them about their complaints and

concerns about leadership and morale in the department. Chief Taylor had instructed

Temple to speak with the Mayor, and although Temple did not know the purpose of

the meeting, he was questioned about the leadership of various command members,

and he used this as an opportunity to state his concerns in response to the Mayor’s

inquiries. While it is a close call, the Court concludes that whether Temple’s




       24
          As the City contends, Temple did not respond to the City’s request for summary
judgment with regard his sworn statement to Chief Taylor on May 9, 2018, or his written FDLE
complaint. These statements are undoubtedly protected conduct, but there is no evidence that
either Grant or the Mayor was aware of them when Temple was terminated, and Temple does not
argue otherwise. Therefore, claims of retaliation based on these disclosures are deemed waived
and also unsupported by the evidence for lack of a causal connection.
       25
          There is no question Temple’s statements included protected information or that the
Mayor is a protected recipient and capable of investigating.


                                        Page 19 of 27
     Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 20 of 27




statements were made during an “inquiry” is a question of fact on this record. See

generally Batz v. City of Sebring, No. 17-14107-CIV, 2019 WL 11637131 at *15 n.6

(S.D. Fla. Mar. 21, 2019) (noting a question of fact as to whether a disclosure was

made during a protected “inquiry” where the city contended it was merely an

“informal workplace meeting,” whereas the plaintiff said he was “summoned” to a

“highly unusual” meeting where his “input” was solicited), aff’d, 794 F. App’x 889

(11th Cir. 2019); Jones v. School Bd. of Orange County, Fla., No.

604CV540ORL31KRS, 2005 WL 1705504 at *10 (M.D. Fla. Jul. 20, 2005) (noting,

without ruling, that a “troubleshooting meeting” with management may have been

an “inquiry” as defined in Fla. Stat. § 112.3187(7)).

               2.     Protected Conduct under Title VII and FCRA

       Title VII protects employees from retaliation for opposing unlawful

employment practices and for conduct of participating in an investigation or

proceeding under Title VII.26 See Gogel, 967 F.3d at 1134. Protected conduct thus

includes not only filing a formal complaint but also voicing complaints informally,

and in a reasonable manner, to a superior. Rollins v. State of Fla. Dep't of L. Enf’t,



       26
           Title VII makes it unlawful to discriminate against an employee “because he has opposed
any practice made an unlawful employment practice” under Title VII or “because he has made a
charge, testified, assisted, or participated in any manner in an investigation, proceeding, or
hearing” under Title VII. 42 U.S.C. § 2000e-3(a). Because the FCRA’s language is patterned
after Title VII, see Fla. Stat. § 760.10(7), no separate analysis is required. See Wilbur v. Corr.
Servs. Corp., 393 F.3d 1192, 1195 n.1 (11th Cir. 2004).


                                          Page 20 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 21 of 27




868 F.2d 397, 400 (11th Cir. 1989).        An employee is protected when, both

objectively and subjectively, there was “a good faith, reasonable belief that the

employer was engaged in unlawful employment practices.” Little v. United Techs.,

Carrier TransiCold Div., 103 F.3d 956, 960 (11th Cir. 1997); see also Rollins, 868

F.2d at 400.

      The City argues that Temple’s statements opposing discrimination towards

Dawson are not protected under Title VII and the FCRA because the alleged

wrongful conduct was not “sexual” in nature and did not rise to the level of a hostile

work environment. The Court disagrees. As Temple argues, his comments to the

Mayor were not intended to show a hostile work environment but instead indicated

that a supervisor was treating Dawson differently than male officers in that she was

denied training, whereas a male was selected to attend the training instead. See ECF

No. 33-1 at 14-15 (Excerpts Temple Depo.). Temple also disclosed a complaint

accusing Deputy Chief Brown of sexual harassment against a former employee. A

jury could conclude that Temple engaged in protected conduct under Title VII and

the FCRA by disclosing these complaints of differential treatment and sexual

harassment in a good faith belief that the conduct violated federal and state anti-

discrimination laws.




                                    Page 21 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 22 of 27




      B.     Causal Connection

      The remainder of the retaliation analysis is the same for all claims, and thus

the claims are not analyzed separately. The City argues that a causal connection is

lacking between the protected conduct and Temple’s termination. Again, the Court

disagrees. At the prima facie stage, causation is satisfied if the decisionmaker was

aware of the conduct and the adverse action is not “wholly unrelated” to the

protected activity. See Gogel, 967 F.3d at 1134-35 (Title VII); Shannon v. Bellsouth

Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002); Mitchell v. Young, 309 So. 3d

280, 285 n.2 (Fla. 1st DCA 2020) (FCRA); Fla. Dep’t of Children & Families v.

Shapiro, 68 So. 3d 298, 306 (Fla. 4th DCA 2011) (whistle-blower’s claim). Close

temporal proximity alone can establish the necessary causal connection, but if it is

not “very close,” other evidence is required to establish the connection, and a delay

of three to four months between the two events is considered substantial. See

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). In the

absence of close temporal proximity, a series of adverse employment actions

commenced shortly after protected conduct may establish causation. See Entrekin

v. City of Panama City Fla., 376 F. App’x 987, 996 (11th Cir. 2010) (noting an IA

investigation leading to placement on administrative leave and ultimately

termination rises above “trivial harms” and would dissuade a reasonable worker




                                    Page 22 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 23 of 27




from making a charge of discrimination); Wideman v. Wal-Mart Stores, Inc., 141

F.3d 1453, 1457 (11th Cir. 1998).

      Viewing the evidence in Temple’s favor, there is an unbroken series of events

from which a jury could conclude that Temple’s termination was not wholly

unconnected to his statements opposing discrimination. He informed the Mayor of

discrimination complaints against Schneider and Brown on April 23, 2018; Temple

attended the Speck Pond meeting on May 8, which concerned Dawson’s complaints

and of which command staff was aware in advance; and on May 10, Grant suspended

Temple for attending the Speck Pond meeting, where Dawson had attempted to

discuss her complaints against Schneider. The IA investigation began the same day.

The IA investigation resulted in a finding of violations on August 14, 2018, and

Grant said he intended to suspend and demote Temple for attending the Speck Pond

meeting until he received Temple’s letter dated August 20. In that letter, Temple

expressly referenced his meeting with the Mayor, as well as Dawson’s

discrimination complaints against Schneider and complaints of harassment against

Brown. On August 23, three days after receiving Temple’s letter, Grant signed the

notice of termination and Temple was formally terminated on August 28. Although

Grant contends he was not aware of Temple’s meeting with Mayor Cadle and that

he alone made the termination decision, there is evidence of a command staff

meeting close in time to the disclosure, the meeting with the Mayor was referenced



                                    Page 23 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 24 of 27




in the August 20 letter to Grant, and there also is evidence that the Mayor had to sign

off on the termination decision. Given this intertwined chain of events, the Court

cannot conclude on this record that Temple’s termination is wholly unrelated to his

protected conduct of disclosing and opposing discrimination.

      C.     Legitimate Reason and Pretext

      The burden then shifts to the City. The Court agrees with the City that it has

presented a legitimate explanation for the termination based violations sustained in

the IA Report and Grant’s determination that Temple had been untruthful during the

investigation. Nonetheless, a question of fact exists on pretext.

      To determine if there is a question of fact on pretext, the court must “evaluate

whether the plaintiff has demonstrated such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence.” Tonkyro v. Sec’y, Dep't of Veterans Affs., No. 19-10014,

2021 WL 1115445, at *11 (11th Cir. Mar. 24, 2021) (quoting Combs v. Plantation

Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)). A showing of pretext requires

“both that the reason was false, and that [retaliation] was the real reason.” Gogel,

967 F.3d at 1136 (quoting Springer v. Convergys Customer Mgmt. Grp. Inc., 509

F.3d 1344, 1349 (11th Cir. 2007)). Ultimately, the plaintiff claiming retaliation

“must establish that his or her protected activity was a but-for cause of the alleged



                                     Page 24 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 25 of 27




adverse action by the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 362 (2013); see also Gogel, 967 F.3d 1121, 1136 n.13 (applying the but-for

standard at the pretext stage); Chaudhry v. Adventist Health Sys. Sunbelt, Inc., 305

So. 3d 809, 816–17 (Fla. 5th DCA 2020) (applying the but-for standard to whistle-

blower claims); Palm Beach Cty. Sch. Bd. v. Wright, 217 So. 3d 163, 165 (Fla. 4th

DCA 2017) (applying the but-for standard to FCRA retaliation claims).

      The record in this case is replete with inconsistencies and contradictions from

which a reasonable jury could find the City’s explanation unworthy of credence.

Temple presented evidence that the IA investigation is plagued with discrepancies

that discredit its conclusions. The initial background statement in the IA Report is

not an objective statement but begins by characterizing the Speck Pond meeting as

a “secret meeting” held under “a false pretense” to “orchestrate a plan” to have Grant

and Schneider terminated. The conclusion relied on statements and characterizations

of the meeting as “mutiny,” or for the purpose of “digging up dirt” on command staff

to get them fired, made by individuals who were not present. Those who attended

said that Dawson tried to discuss her complaints but little of substance was discussed

(aside from who would be getting a K-9 dog), and there was no testimony of any

conversation that could be considered as mutiny or a conspiracy to have a




                                    Page 25 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 26 of 27




commander fired.27 That characterization of the meeting was presented only by

Reynolds, Rawles, McCallum and Schneider—none of whom had attended the

meeting. Seals, who was not found untruthful by Grant and was not terminated,

stated that the meeting was for Dawson to speak about issues related to her

differential treatment by Schneider that she did not want to discuss at the department

for fear of retaliation. 28 Yet, the IA Report concluded: “Statements reveal these

officers gathered in a secret meeting to conspire to have members of the command

staff terminated for undetermined reasons.” ECF No. 28-11 at 20.

       In addition, there is inconsistency in the termination decision. The timing

shows that Grant first intended only to suspend Temple based on the IA violations,

but three days after receiving Temple’s August 20 letter, which referenced his

meeting with the Mayor and the discrimination complaints he disclosed, Grant sent

a termination notice. Also, the initial termination notice referenced only the IA

violations whereas the final termination notice added a finding of untruthfulness to

justify the termination, based solely on the August 20 letter. Moreover, viewing all


       27
           Marlar said the meeting was “ridiculous” and “sketchy.” It was Schneider who
characterized Marlar’s comments as indicating the meeting was “designed to sabotage people at
the agency,” ECF No. 28-11 at 6, but Marlar did not say this under oath. Instead, he said Dawson
had a “list of stuff she was basically alleging against Commander Schneider and Commander
Grant,” and that these were things he had heard before and thought were unfounded, id. at 2.
       28
          A jury could attribute the difference in treatment to the fact that Seals stated in his
interview that he found Dawson’s complaints of differential treatment to be insubstantial whereas
Temple’s letter and his prior consistent disclosures to the Mayor indicate he took seriously the
complaints of discrimination against Schneider and Brown.


                                         Page 26 of 27
    Case 3:19-cv-02989-MCR-HTC Document 38 Filed 03/31/21 Page 27 of 27




inferences in Temple’s favor, Temple’s statements in the letter were offered to

explain how he viewed his role at the Speck Pond meeting and could be viewed as

not mutually exclusive of his sworn statements during the investigation.

      Although “Title VII is not designed to make federal courts sit as a super-

personnel department that reexamines an entity’s business decisions,” Davis v. Town

of Lake Park, Fla., 245 F.3d 1232, 1244 (11th Cir. 2001), the timing, the

inconsistencies and discrepancies on this record, and the intertwined nature of the

whole series of events with complaints of discrimination, calls into question the

legitimacy of the IA Report’s conclusions and the finding of untruthfulness on which

the City based its termination decision. Therefore, there is a question of fact on

pretext, and whether Temple would not have been terminated but for his statements

in opposition to discrimination allegedly perpetrated by Brown and Schneider is a

question of fact for the jury.

      Accordingly, the City of Crestview’s Motion for Summary Judgment, ECF

No. 30, is DENIED. Trial will be scheduled by separate order. The case is referred

to the assigned Magistrate Judge to conduct a settlement conference within forty-

five (45) days.

             DONE AND ORDERED this 31st day of March 2021.

                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE

                                    Page 27 of 27
